108 F.3d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard H. SINGER, Plaintiff-Appellant,v.Helen E. ANDERSEN;  Andersen, son of Helen Andersen, namedin complaint;  Donald A. Yeats;  Jane Doe Yeats,wife (named in complaint as "wife");James Bartlett, Defendant-Appellees.
No. 96-16704.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 13, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Richard H. Singer appeals pro se the district court's sua sponte dismissal of his action for lack of subject matter jurisdiction.  We affirm.


3
"The federal diversity statute, 28 U.S.C. § 1332, requires ... an amount in controversy in excess of $50,000."  Seven Resorts, Inc. v. Cantlen, 57 F.3d 771, 774 (9th Cir.1995).  Singer's complaint does not allege an amount in controversy over $50,000.  Consequently, we affirm the district court's dismissal of Singer's action for lack of jurisdiction.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We reject Singer's unfounded allegation that the district judge acted with malice in dismissing his action